Case 1:04-cr-00803-GBD Document 84 Filed 06/29/20 Page 1 of 1

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a rr rr ey xX

UNITED STATES OF AMERICA, :

-against- :

CARL VAN PUTTEN, :
. 04 Crim. 803 (GBD)

Defendant. :

—|- enw ew ee ee er ee ee ee eee ee ew ee er Re ee xX

GEORGE B. DANIELS, United States District Judge:
Oral argument on Defendant’s motion for a reduced sentence under the First Step Act is

scheduled for October 21, 2020 at 10:30 am.

Dated: New York, New York
June 26, 2020
SO ORDERED.

Fost K Don

B. DANIELS
Ad ates District Judge

 

 

 

 

 
